Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12, 2020, and April 6, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. Patent Pub. No. 2016/0173568) in view of Bartels et al (U.S. Patent Pub. No. 2018/0354460).

Regarding claim 1, Penilla et al. teaches an input information management system for a vehicle that can be used by using each of a plurality of electronic keys, the system managing input information that is input by a user, the system comprising: a key information acquisition unit that acquires and stores key information of an electronic key, when an operation is performed on the vehicle using the electronic key (paragraph 0099-0100); and an input information erasure unit that erases the input information that is stored in a storage device (paragraph 0102), wherein when the key information is acquired by the key information acquisition unit, the input information erasure unit compares current key information that is acquired with last key information that is last stored by the key information acquisition unit before acquisition of the current key information (paragraph 0129 and 0164).
Penilla et al. does not teach erasing the input information that is stored in the storage device on a basis of a result of the comparison.
Bartels et al. teaches erasing the input information that is stored in the storage device on a basis of a result of the comparison (paragraph 0025 and 0028).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine erasing the input information based on the comparison, as taught by Bartels et al., with the method of Penilla et al.  It would have been obvious for such modifications because once a code or authorization for a user has changed, 

Regarding claim 2, Penilla et al. as modified by Bartels et al. teaches wherein the key information of the electronic key that is acquired by the key information acquisition unit includes category information indicating a category of a holder of the electronic key, and the input information erasure unit erases the input information that is stored in the storage device, when the category information in the current key information and the category information in the last key information do not match (see paragraph 0025 of Bartels et al.).

Regarding claim 3, Penilla et al. teaches wherein the category information is for distinguishing between at least an owner of the vehicle, a specific user who has a predetermined relationship with the owner, and a non-specific user who is neither the owner nor the specific user (paragraph 0084).

Regarding claim 4, Penilla et al. as modified by Bartels et al. teaches wherein the key information of the electronic key that is acquired by the key information acquisition unit includes authentication information for identifying the electronic key, and in a case where the category information in the current key information and the category information in the last key information match, and matched pieces of the category information are predetermined category information, the input information erasure unit erases the input information that is stored in the storage device, if the authentication information in the current key information 

Regarding claim 5, Penilla et al. teaches wherein the predetermined category information indicates that the holder of the electronic key is the non-specific user (paragraph 0084).

Regarding claim 6, Penilla et al. teaches wherein a plurality of the electronic keys, each including the key information at least including the category information indicating the non-specific user, include respective pieces of authentication information in respective pieces of the key information, the pieces of authentication information being different from each other (paragraph 0083 and 0099).

Regarding claim 7, Penilla et al. teaches wherein the input information includes at least one of personal information, an identification code, account information, a password, login information, or a correct answer for a security question of the user (paragraph 0085).

Regarding claim 8, Penilla et al. teaches wherein the storage device is provided in an application execution device for executing an application program, the input information is information that is input by the user to the application execution device at a time of execution of the application program, and the input information erasure unit issues an instruction to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433